DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5-6 and 8, the phrase "such as" and term “especially” renders the claims indefinite because it is unclear whether the limitations following the phrase and term are part of the claimed invention.  See MPEP § 2173.05(d).
	Claim 7 recites shellac as an option in a listing from which water soluble polymers should be selected. Cook et al. detail that shellac is not water soluble (see US Patent No. 5,567,438 column 1 lines 25-29). As a result, its inclusion as an option amongst “water soluble polymers” makes the scope of the term “water soluble polymer” unclear in the context of the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 7-11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nogami et al. (US PGPub No. 2007/0141153) in view of Biegajski et al. (US Patent No 5,700,478).
Nogami et al. teach an oral film for the administration of a drug (see abstract and paragraph 13). The layered film is envisioned to have a drug layer that includes a water soluble polyvinylpyrrolidone and plasticizer (see paragraphs 8 and 94). The plasticizer is envisioned as glycerin and is preferably present at 6 to 17 wt% of the layer (see paragraph 46). The film also includes a water swellable gel layer as the outermost layer (see paragraph 16). The drug is present at 0.01 to 70 wt% (see paragraph 49). Nogami et al. go on to teach that a pharmacologically acceptable adhesive layer may be employed between two drug containing layers (see paragraph 76). The adhesive is envisioned as various polymers that include polysaccharides (see paragraph 77). An example is provided where a water swellable gel layer is cast and dried followed by 70 2 of a cast and dried drug containing layer with 59 wt% polyvinylypyrrolidone-30, 12 wt% glycerin, 28 wt% drug, and 1 wt% titanium dioxide (see example 1 recipe D-1;instant claims 5, 9, and 11). This layered construct is duplicated and then the two constructs are fused together via the drug containing layers (see paragraphs 96-97; instant claims 1-2 and 13-15). The presence of a plasticizer in an adhesive layer between the drug containing layers is not detailed.
Biegajski et al. teach a water soluble, layered oral drug delivering film with an adhesive layer and a polymer layer (see abstract, column 3 lines 34-42, column 4 lines 47-56, column 5 lines 1-6, and claim 9). The film includes an adhesive layer that contains both a polymer and plasticizer (see column 7 lines 5-35). The envisioned polymers include hydroxypropyl cellulose while the plasticizers include glycerin (see column 7 lines 21-33 and 48-59). The proportion of plasticizer is 30 to 50 wt% while the polymer is present at about 0 to 50 wt% which corresponds to a range of ratios of polymer to plasticizer of about 0:50 to 30:50 (see column 7 lines 48-59). An adhesive formulation example is provided with hydroxypropyl cellulose (HPC), polyvinylpyrrolidone (PVP), and glycerin at a weight ratio of 4:2:2, yielding a 50:50 ratio of polymer to plasticizer (see column 15 lines 60-67; instant claims 7-8 and 10). In addition, Biegajski et al. detail drug being present in both the adhesive and layer and the polymer layer that is not described as adhesive (see claim 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the proportion of glycerin in the drug containing layer of the exemplified construct of Nogami et al. downward within the preferred range. This choice would have been obvious because Nogami et al. detail a .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nogami et al. in view of Biegajski et al. as applied to claims 1-3, 5, 7-11, and 13-15 above, and further in view of Yoshida et al. (US PGPub No. 2001/0041166).

Yoshida et al. teach an orally disintegrating solid dosage form that may include idebenone as the drug active (see paragraph 45 and 59). Nicardipine and vinpocetine are also taught in the same category of drug as idebenone (see paragraph 59).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the idebenone of Yoshida et al. as the drug to include in the film construct of Nogami et al. in view of Biegajski et al. This choice would have been obvious because the choice of drug is not particularly limited by Nogami et al. and Yoshida et al. teach that it is similar in function to two drugs explicitly envisioned by Nogami et al. Therefore claim 4 is obvious over Nogami et al in view of Biegajski et al. and Yoshida et al.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nogami et al. in view of Biegajski et al. as applied to claims 1-3, 5, 7-11, and 13-15 above, and further in view of Krumme (US Patent No. 7,332,230 – see IDS).
Nogami et al. in view of Biegajski et al. render obvious the limitations of instant claim 1. Nogami et al. teach that individual drugs as well as drug combinations may be included in their device so long as the drug(s) can be administered orally (see paragraph 48). Various varieties of polyvinylpyrrolidone may be included in the drug 
Krumme teaches a multilayered oral film that rapidly dissolves in water and delivers its active ingredients (see abstract and column 2 lines 29-45). The solubility profile of the layers that contain the ingredients differ such that the formulation in one layer is insoluble or sparingly soluble in a nonaqueous solvent that solubilizes the polymer in an adjacent layer (see column 2 lines 46-51). This property permits the delivery of two different and chemically incompatible active ingredients (see column 1 line 64-column 2 line 39 and column 3 lines 14-30). Various hydrophilic film forming polymers are envisioned for the drug containing layers (see column 4 lines 47-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare the device of Nogami et al. in view of Biegajski et al. where the two drug containing layers have different additional polymers that accommodate two different chemically incompatible drugs as taught by Krumme. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. Therefore claim 6 is obvious over Nogami et al in view of Biegajski et al. and Krumme.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nogami et al. in view of Biegajski et al. as applied to claims 1-3, 5, 7-11, and 13-15 above, and further in view of Saito et al. (US PGPub No. 2001/0041166).

Saito et al. teach an oral film dosage form that includes an adhesive layer (see abstract). The adhesive layer is employed to connect components in the film and is taught present at 90 g/m2 (see paragraph 110).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a known amount of adhesive in the layered structure of Nogami et al. in view of Biegajski et al. Specifically, it would have been obvious to employ the adhesive layer at 90 g/m2 as taught by Siato et al. This choice would have been obvious as the simple substitution of one known element for another in order to yield a predictable outcome (e.g., specific adhesive amount for a generic adhesive amount). Therefore claim 12 is obvious over Nogami et al. in view of Biegajski et al. and Saito et al.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARALYNNE E HELM/Examiner, Art Unit 1615